         Case 1:20-cv-00551-AA         Document 26        Filed 07/21/21     Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 ANGELA K. FLETCHER,                                Case No. 1:20-cv-00551-AA

        Plaintiff,                                 ORDER FOR PAYMENT OF ATTORNEY
                                                   FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,638.57 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff’s

attorneys and mailed to Plaintiff’s attorneys at HARDER, WELLS, BARON & MANNING, P.C.,

474 Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S.

Ct. 2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDER,

WELLS, BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt

to the Government through the federal treasury offset program. If Plaintiff has such debt, the check

for any remaining funds after offset shall be made out to Plaintiff’s attorneys and mailed to

counsel’s office at the address provided above. There are no costs or expenses to be paid herein.

       Dated this _____           July
                   21st day of ____________ 2021.


                                               /s/Ann Aiken
                                              _______________________________________
                                              ANN L. AIKEN
                                              United States District Judge
Proposed Order submitted by:
Katherine L. Eitenmiller
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwbm.net
Of Attorneys for Plaintiff
